Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 12/14/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejection previously set forth in the non-final rejection mailed 09/14/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US-20190381706) in view of Rodriguez (ES2388083), using the attached original document and translation.
Regarding claim 1, Fujisawa teaches:
A method for making a foam component, the method comprising: 
inserting a foam material into a cavity of a mold ([0047]; Fig. 3, #10) having a top plate ([0027]; Fig. 1, #31) and a bottom plate ([0027]; Fig. 1, #32), the cavity being defined between the top plate and the bottom plate ([0031]; Fig. 1, #4); 
heating the foam material to cause the foam material to expand ([0047] and [0059]); and 
causing a plurality of irregular folds to form in a skin of the foam material within the cavity and form a formed component ([0032]; [0072] – [0074]). While Fujisawa explicitly teaches the creation of one fold (Fig. 4, #13), when modified with Rodriguez as seen below, this modified piece of art teaches a substantially identical process to the limitations of claim 1 therefore it would be obvious to one of ordinary skill in the art that the combination would cause a plurality of irregular folds to form in the skin of the material if the inventor wanted to do so, and therefore the combination reads on claim 1 in the absence of a showing of unexpected results.

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Fujisawa does not explicitly teach:
moving one of the top plate and the bottom plate relative to the other of the top plate and the bottom plate as the foam material expands and contacts the one of the top plate and the bottom plate.

However, Rodriguez, in a similar field of endeavor, a method of making a foam part, teaches:
moving one of the top plate ([0063]; Fig. 1, #3) and the bottom plate ([0062]; Fig. 1, #4) relative to the other of the top plate and the bottom plate as the foam material ([0063]; Fig. 1, #5) expands and contacts the one of the top plate and the bottom plate ([0064], [0072] – [0077], and [0111] – [0113]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of moving the mold plate of Fujisawa to incorporate the teachings of Rodriguez and explicitly move the entire one of the top or bottom plate relative to the other as the foam material expands and contacts one of the plates. The purpose, as stated by Rodriguez, being generating an anisotropic cellular structure with maximum anisotropy in this direction ([0078]).

Regarding claim 2, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 2 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting at least one of a foam sheet, foam pellets, and liquid foam ([0008]).

Regarding claim 3, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 3 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness between 0.5mm and 3.5mm ([0044]; Fig. 3).

Regarding claim 4, Fujisawa in view of Rodriguez teaches the limitations of claim 3, which claim 4 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness of 2mm ([0044]; Fig. 3).

Regarding claim 10, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 10 depends on. Rodriguez teaches:
wherein the top plate is moved relative to the bottom plate as the foam material expands and contacts the top plate ([0064], [0072] – [0077], and [0111] – [0113]; Fig. 1), to cause the foam material to fold over on itself within the cavity and form a formed component, this limitation is rejected by the combination made in claim 1 above.

Regarding claim 15, Fujisawa teaches:
A method for making a foam component, the method comprising: 
inserting a foam material into a cavity of a mold ([0047]; Fig. 3, #10) having a top plate ([0027]; Fig. 1, #31) and a bottom plate ([0027]; Fig. 1, #32), the cavity being defined between the top plate and the bottom plate ([0031]; Fig. 1, #4); 
heating the foam material to cause the foam material to expand ([0047] and [0059]); and 
curing the formed component ([0062]) to define a plurality of folds in the formed component, the plurality of folds being substantially non-uniform relative to one another ([0032]; [0072] – [0074]). While Fujisawa explicitly teaches the creation of one fold (Fig. 4, #13), when modified with Rodriguez as seen below, this modified piece of art teaches a substantially identical process to the limitations of claim 1 therefore it would be obvious to one of ordinary skill in the art that the combination would cause a plurality of irregular folds to form in the skin of the material if the inventor wanted to do so, and therefore the combination reads on claim 1 in the absence of a showing of unexpected results.
	
It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).

Fujisawa does not explicitly teach:
moving one of the top plate and the bottom plate relative to the other of the top plate and the bottom plate as the foam material expands to form a formed component.

However, Rodriguez, in a similar field of endeavor, a method of making a foam part, teaches:
moving one of the top plate ([0063]; Fig. 1, #3) and the bottom plate ([0062]; Fig. 1, #4) relative to the other of the top plate and the bottom plate as the foam material ([0063]; Fig. 1, #5) expands to form a formed component ([0064], [0072] – [0077], and [0111] – [0113]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of moving the mold plate of Fujisawa to incorporate the teachings of Rodriguez and explicitly move the entire one of the top or bottom plate relative to the other as the foam material expands and forms a foamed component. The purpose, as stated by Rodriguez, being generating an anisotropic cellular structure with maximum anisotropy in this direction ([0078]).

Regarding claim 12, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 12 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting at least one of a foam sheet, foam pellets, and liquid foam ([0008]).

Regarding claim 13, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 13 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness between 0.5mm and 3.5mm ([0044]; Fig. 3).

Regarding claim 14, Fujisawa in view of Rodriguez teaches the limitations of claim 13, which claim 14 depends on. Fujisawa teaches:
wherein inserting a foam material into the cavity includes inserting a preform of the foam material having a thickness of 2mm ([0044]; Fig. 3).

Regarding claim 20, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 20 depends on. Rodriguez teaches:
wherein moving one of the top plate and the bottom plate relative to the other of the top plate and the bottom plate as the foam material expands includes contacting the one of the top plate and the bottom plate with the foam material ([0064], [0072] – [0077], and [0111] – [0113]; Fig. 1), to cause the foam material to fold over on itself within the cavity and form the formed component, this limitation is rejected by the combination made in claim 11 above.

Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US-20190381706) in view of Rodriguez (ES2388083), as applied to claims 1 and 11 above, respectively, and further in view of Luo (US-20180273715), using the attached original document and translation.
Regarding claim 5, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 5 depends on, but does not explicitly teach the formed component being one of an outsole, midsole, or insole, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein the formed component is one of an outsole, a midsole, and an insole of an article of footwear ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formed component of Fujisawa in view of Rodriguez to incorporate the teachings of Luo and explicitly have it be an outsole, a midsole, or an insole. The purpose, as stated by Luo, is that the method can be used to directly obtain a shoe sole without a subsequent processing step ([0049]).

Regarding claim 6, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 6 depends on, but does not explicitly teach the thickness of the formed component being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein expanding the foam material to form a formed component includes forming a formed component having a thickness between 8.5mm and 11.5mm ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio to the preform size of Fujisawa (1 to 6 mm) in order to achieve the expected results of replicating the method of Fujisawa, which gives a range of 1.4 mm to 10.2 mm, an overlapping range to the claimed range.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 7, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 7 depends on, but does not explicitly teach the thickness of the formed component being a specific value, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein expanding the foam material to form a formed component includes forming a formed component having a thickness of 10mm ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio to the preform size of Fujisawa (1 to 6 mm) in order to achieve the expected results of replicating the method of Fujisawa, which gives a range of 1.4 mm to 10.2 mm, an overlapping range to the claimed value of 10mm.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 8, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 8 depends on, but does not explicitly teach the expansion ratio being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
further comprising utilizing an expansion ratio between 1 and 5 ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio in order to achieve the expected results of replicating the method of Fujisawa.

Regarding claim 9, Fujisawa in view of Rodriguez teaches the limitations of claim 1, which claim 9 depends on, but does not explicitly teach the expansion ratio being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
further comprising utilizing an expansion ratio between 1.65 and 1.75 ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio in order to achieve the expected results of replicating the method of Fujisawa, and achieve an overlapping range with the claimed range.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 15, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 15 depends on, but does not explicitly teach the formed component being one of an outsole, midsole, or insole, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein the formed component is one of an outsole, a midsole, and an insole of an article of footwear ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formed component of Fujisawa in view of Rodriguez to incorporate the teachings of Luo and explicitly have it be an outsole, a midsole, or an insole. The purpose, as stated by Luo, is that the method can be used to directly obtain a shoe sole without a subsequent processing step ([0049]).

Regarding claim 16, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 16 depends on, but does not explicitly teach the thickness of the formed component being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein expanding the foam material to form a formed component includes forming a formed component having a thickness between 8.5mm and 11.5mm ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio to the preform size of Fujisawa (1 to 6 mm) in order to achieve the expected results of replicating the method of Fujisawa, which gives a range of 1.4 mm to 10.2 mm, an overlapping range to the claimed range.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 17, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 17 depends on, but does not explicitly teach the thickness of the formed component being a specific value, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
wherein expanding the foam material to form a formed component includes forming a formed component having a thickness of 10mm ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio to the preform size of Fujisawa (1 to 6 mm) in order to achieve the expected results of replicating the method of Fujisawa, which gives a range of 1.4 mm to 10.2 mm, an overlapping range to the claimed value of 10mm.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 18, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 18 depends on, but does not explicitly teach the expansion ratio being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
further comprising utilizing an expansion ratio between 1 and 5 ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio in order to achieve the expected results of replicating the method of Fujisawa.

Regarding claim 19, Fujisawa in view of Rodriguez teaches the limitations of claim 11, which claim 19 depends on, but does not explicitly teach the expansion ratio being a specific range, however, Luo, in a similar field of endeavor, polymer foaming, teaches:
further comprising utilizing an expansion ratio between 1.65 and 1.75 ([0055]). Luo teaches using an expansion ratio of 1.4 to 1.7 ([0055]), and Fujisawa is silent as to the expansion ratio, so it would have been obvious to one of ordinary skill in the art to modify the method as taught by Fujisawa and apply Luo’s expansion ratio in order to achieve the expected results of replicating the method of Fujisawa, and achieve an overlapping range with the claimed range.

Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 12/14/2021, with respect to the rejections of claim 1 and 11 in view of Fujisawa (US-20190381706) have been fully considered and are persuasive. Therefore another non-final rejection is granted and this action is not final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748